Citation Nr: 1431460	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  12-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA benefits.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from January 1971 to January 1992.  He died in April 2007.  The appellant claims to be his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2007 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death.  Three separate claimants ("V", "A," and "F") have sought recognition as the Veteran's surviving spouse for VA purposes. 

In the aforementioned September 2009 Administrative Decision (AD), the RO addressed who among the three separate claimants, including the appellant, should be recognized as the late Veteran's surviving spouse for purposes of entitlement to VA death benefits.  In the AD, the RO recognized V as the Veteran's surviving spouse.  As noted, F and A also claimed recognition as the Veteran's surviving spouse.

Following the issuance of the September 2009 AD, both A and F filed timely Notices of Disagreement (NODs).  On March 8, 2010, the RO issued a Statement of the Case to V and F.  In October 2011, the RO issued a SOC to A and accepted a statement dated in December 2011 as her Substantive Appeal.  See 38 C.F.R. § 20.501(b) (2013).  The RO did not, however, receive a timely Substantive Appeal from F.  

In a June 2012 letter, the RO notified F that it had not received a timely Substantive Appeal and that her appeal would be terminated.  The letter advised her of her rights to appeal, and no appeal of the Substantive Appeal determination has been filed by F.  

In terms of the timeliness of F's Substantive Appeal, the Board notes the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a Substantive Appeal was untimely.  Consequently, because the filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the Substantive Appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely Substantive Appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the Substantive Appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, in the present case, the RO has not taken any action to indicate to F that the issue of her recognition as the Veteran's surviving spouse is on appeal; therefore, the requirement that there be a Substantive Appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the appellant was not misled by actions on the part of VA into believing that she had perfected an appeal as to the issue.

Along these lines, the Board notes that in the March 8, 2010, SOC the RO informed F that she had 60 days from the date of the mailing of the SOC to file her Substantive Appeal.  However, in cases involving simultaneously contested claims, a Substantive Appeal must be filed within 30 days of the date of the SOC.  See 38 C.F.R. § 20.501(b).  Nevertheless, the Board notes that F's Substantive Appeal was received on May 27, 2010, well after the expiration of even the 60 day period related in the SOC.  Thus, F's claim is not involved in the present appeal.  Percy, supra.

The issue of whether A is entitled to recognition as the Veteran's surviving spouse is on appeal.  V has been notified of A's appeal.  A review of the claims file indicates that A has been awarded Social Security Administration (SSA) benefits as the Veteran's survivor.  See SSA Notice of Award letter received by RO in June 2009.  The RO has not requested any records from SSA in this regard and these records could possibly shed light on the current appeal  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for SSA benefits as the Veteran's survivor and associate them with the claims file.

Lastly, the Board notes that although the present appeal stems from A's claim and appeal, resolution of the matter requires that the tribal marriage to V be addressed.  A has not alleged a tribal marriage, however.  The VA Adjudication Procedures Manual (M21-1MR) provides for steps to develop for a tribal marriage.  See VA Adjudication Procedures Manual, M21-1MR, Part III.iii.5.D.19.a.  Upon remand, the AOJ is directed to utilize these procedures in regard to V's asserted tribal marriage to the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from SSA the records pertinent to the appellant's claim for SSA benefits as the Veteran's survivor.  Perform any and all follow-up as necessary, document negative results, and inform the Veteran if the records are not obtained so she has an opportunity to provide the records.

2.  Provide to V the content of the appellant's Substantive Appeal.  38 C.F.R. § 19.102 (2013).  

Notify V that she has 30 days in which to submit a response.  38 C.F.R. § 20.502 (2013).  

3.  Fully develop the facts and circumstances surrounding the purported marriage of V to the Veteran by following the procedures listed in the VA Adjudication Procedures Manual (M21-1MR), ultimately obtaining a Regional Counsel opinion.  See VA Adjudication Procedures Manual, M21-1MR, Part III.iii.5.D.19.a

4.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be provided a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



